DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, received on 10 January 2017, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10 and 11-13 of U.S. Patent No. 10681660 in view of Ko et al (US 10681660 B2; hereinafter referred to as “Ko”).
Regarding Claim 6, Claim 6 of the ‘660 Patent discloses a user equipment (UE) for cell searching in a wireless communication system supporting NB-IoT (Narrowband Intemet-of-Things) (Claim 6 of the ‘660 Patent discloses user equipment (UE) for cell searching in a wireless communication system supporting NB-IoT (Narrowband Internet-of-Things)), the UE comprising: 
a processor coupled with a transceiver (Claim 6 of the ‘660 Patent discloses a processor coupled with a radio frequency (RF) unit that includes a transceiver); and 
a memory coupled with the processor and storing information, when executed by the processor (Claim 6 of the ‘660 Patent discloses a memory coupled with the processor and storing information of the processor), performs: 
receiving a narrowband secondary synchronization signal (NSSS) from a base station (Claim 6 of the ‘660 Patent discloses the NSSS is received by the RF unit from a base station (BS)); 
processing the NSSS to obtain a cell identity among N cell identities (Claim 6 of the ‘660 Patent discloses obtain a cell identity among N cell identities based on a narrowband secondary synchronization signal (NSSS), when the NSSS is received by the RF unit from a base station (BS)) based on that: 
the NSSS is from a Zadoff-Chu sequence multiplied by a first sequence, a root index of the Zadoff-Chu sequence is within a range of k to k+Q-1, 26Docket No. 2101-70738C1C1 k is a natural number greater than 1, offset satisfies Q * Ooffset = N (Claim 6 of the ‘660 Patent discloses the NSSS is based on a Zadoff-Chu sequence multiplied by a first sequence, wherein a root index of the Zadoff-Chu sequence is among Q root indices, wherein Q is less than a length L of the Zadoff-Chu sequence, and wherein a number of available sequences for the first sequence O.sub.offset satisfies Q*O.sub.offset=N).
However, Claim 11 of the ‘660 Patent does not explicitly disclose wherein a root index of the Zadoff-Chu sequence is within a range of k to k+Q-1, wherein k is a natural number greater than 1.
Ko teaches a root index of the Zadoff-Chu sequence is within a range of k to k+Q-1, wherein k is a natural number greater than 1 (12:3-14, Ko teaches that he root indices of a length-L ZC sequence used to transmit the NB-SSS are selected from among M root indices (M being less than L) and the M root indices are not selected from a range of [0, M-1] but are selected from [k, M+k-1] using a predetermined offset).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 11 of the ‘660 Patent by requiring that a root index of the Zadoff-Chu sequence is within a range of k to k+Q-1, wherein k is a natural number greater than 1 as taught by Ko because transmitting primary synchronization signals (PSSs) and secondary synchronization signals (SSSs) is rendered more efficient (Ko, 1:60-2:4).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 1.
Regarding Claim 7, Claim 6 of the ‘660 Patent discloses the UE of claim 6.
Claim 6 of the ‘660 Patent discloses the processor further configured to obtain the cell identity based on the root index and the first sequence).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 7.
Regarding Claim 8, Claim 6 of the ‘660 Patent discloses the UE of claim 6.
Claim 8 of the ‘660 Patent discloses a narrowband primary synchronization signal (NPSS) is further received from the base station (Claim 8 of the ‘660 Patent discloses  the NPSS is received by the RF module from the base station), and wherein the cell identity is obtained regardless of a root index of a Zadoff-Chu sequence for the NPSS (Claim 8 of the ‘660 Patent discloses the processor obtains the cell identity regardless of a root index of a Zadoff-Chu sequence for a narrowband primary synchronization signal (NPSS)).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 8.
Regarding Claim 9, Claim 6 of the ‘660 Patent discloses the UE of claim 6.
Claim 9 of the ‘660 Patent discloses N is 504 and L is 131 (Claim 8 of the ‘660 Patent discloses N is 504 and L is 132).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 9.
Regarding Claim 10, Claim 6 of the ‘660 Patent discloses the UE of claim 6.
Claim 10 of the ‘660 Patent discloses Q is 126 and Ooffset is 4 (Claim 10 of the ‘660 Patent discloses Q is 126 and Ooffset is 4).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 10.

a processor coupled with a transceiver (Claim 11 of the ‘660 Patent discloses a processor coupled with a radio frequency (RF) unit that includes a transceiver); and 
a memory coupled with the processor and storing information, when executed by the processor (Claim 11 of the ‘660 Patent discloses a memory coupled with the processor and storing information of the processor), performs: 
generating a narrowband secondary synchronization signal (NSSS), wherein the NSSS is based on a Zadoff-Chu sequence multiplied by a first sequence (Claim 11 of the ‘660 Patent discloses a memory coupled with the processor and storing information of the processor), wherein Q is less than a length L of the Zadoff-Chu sequence (Claim 11 of the ‘660 Patent discloses Q is less than a length L of the Zadoff-Chu sequence), and wherein a number of available sequences for the first sequence Ooffset satisfies Q * O offset = N (Claim 11 of the ‘660 Patent discloses a number of available sequences for the first sequence O.sub.offset satisfies Q*O.sub.offset=N), and 
transmitting the NSSS to one or more user equipments (UEs) (Claim 11 of the ‘660 Patent discloses transmit a narrowband secondary synchronization signal (NSSS) to one or more user equipments (UEs) via the RF unit).
However, Claim 11 of the ‘660 Patent does not explicitly disclose wherein a root index of the Zadoff-Chu sequence is within a range of k to k+Q-1, wherein k is a natural number greater than 1.
12:3-14, Ko teaches that he root indices of a length-L ZC sequence used to transmit the NB-SSS are selected from among M root indices (M being less than L) and the M root indices are not selected from a range of [0, M-1] but are selected from [k, M+k-1] using a predetermined offset).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 11 of the ‘660 Patent by requiring that a root index of the Zadoff-Chu sequence is within a range of k to k+Q-1, wherein k is a natural number greater than 1 as taught by Ko because transmitting primary synchronization signals (PSSs) and secondary synchronization signals (SSSs) is rendered more efficient (Ko, 1:60-2:4).
Regarding Claim 12, Claim 11 of the ‘660 Patent discloses the base station of claim 11.
Claim 12 of the ‘660 Patent discloses wherein N is 504 and L is 131 (Claim 12 of the ‘660 Patent discloses wherein N is 504 and L is 131).
Regarding Claim 13, Claim 11 of the ‘660 Patent discloses the base station of claim 12.
Claim 13 of the ‘660 Patent discloses Q is 126 and Ooffset is 4 (Claim 13 of the ‘660 Patent discloses Q is 126 and Ooffset is 4).
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, 11, and 13 of U.S. Patent No. US 10149260 B2 in view of Ko et al. (US 10149260 B2).
Regarding Claim 6, Claim 6 of the ‘260 Patent discloses a user equipment (UE) for cell searching in a wireless communication system supporting NB-IoT (Narrowband Intemet-of-Things) (Claim 13 of the ‘260 Patent discloses user equipment (UE) for cell searching in a wireless communication system supporting NB-IoT (Narrowband Internet-of-Things)), the UE comprising: 
a processor coupled with a transceiver (Claim 13 of the ‘260 Patent discloses a processor coupled with a radio frequency (RF) unit that includes a transceiver); and 
a memory coupled with the processor and storing information, when executed by the processor (Claim 13 of the ‘260 Patent discloses a memory coupled with the processor and storing information of the processor), performs: 
receiving a narrowband secondary synchronization signal (NSSS) from a base station (Claim 13 of the ‘260 Patent discloses the NSSS is received by the RF unit from a base station (BS)); 
processing the NSSS to obtain a cell identity among N cell identities (Claim 13 of the ‘260 Patent discloses obtain a cell identity among N cell identities based on a narrowband secondary synchronization signal (NSSS), when the NSSS is received by the RF unit from a base station (BS)) based on that: 
the NSSS is from a Zadoff-Chu sequence multiplied by a first sequence (Claim 13 of the ‘260 Patent discloses the NSSS is based on a Zadoff-Chu sequence multiplied by a first sequence), Q is less than a length L of the Zadoff-Chu sequence (Claim 13 of the ‘260 Patent discloses Q is less than a length L of the Zadoff-Chu sequence), and a number of available sequences for the first sequence Ooffset satisfies Q * Ooffset = N (Claim 13 of the ‘260 Patent discloses a number of available sequences for the first sequence O.sub.offset satisfies Q*O.sub.offset=N).

Ko teaches a root index of the Zadoff-Chu sequence is within a range of k to k+Q-1, wherein k is a natural number greater than 1 (12:3-14, Ko teaches that he root indices of a length-L ZC sequence used to transmit the NB-SSS are selected from among M root indices (M being less than L) and the M root indices are not selected from a range of [0, M-1] but are selected from [k, M+k-1] using a predetermined offset).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 13 of the ‘260 Patent by requiring that a root index of the Zadoff-Chu sequence is within a range of k to k+Q-1, wherein k is a natural number greater than 1 as taught by Ko because transmitting primary synchronization signals (PSSs) and secondary synchronization signals (SSSs) is rendered more efficient (Ko, 1:60-2:4).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 1.
Regarding Claim 7, Claim 13 of the ‘260 Patent discloses the UE of claim 6.
Claim 13 of the ‘260 Patent discloses the cell identity is obtained based on the root index and the first sequence (Claim 13 of the ‘260 Patent discloses the processor further configured to obtain the cell identity based on the root index and the first sequence).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 7.
Regarding Claim 8, Claim 13 of the ‘260 Patent discloses the UE of claim 6.
Claim 13 of the ‘260 Patent discloses a narrowband primary synchronization signal (NPSS) is further received from the base station (Claim 13 of the ‘260 Patent discloses  the NPSS is received by the RF module from the base station), and wherein the cell identity is obtained regardless of a root index of a Zadoff-Chu sequence for the NPSS (Claim 13 of the ‘260 Patent discloses the processor obtains the cell identity regardless of a root index of a Zadoff-Chu sequence for a narrowband primary synchronization signal (NPSS)).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 8.
Regarding Claim 9, Claim 13 of the ‘260 Patent discloses the UE of claim 6.
Claim 5 of the ‘260 Patent discloses N is 504 and L is 131 (Claim 5 of the ‘260 Patent discloses N is 504 and L is 132).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 9.
Regarding Claim 10, Claim 13 of the ‘260 Patent discloses the UE of claim 6.
Claim 6 of the ‘260 Patent discloses Q is 126 and Ooffset is 4 (Claim 6 of the ‘260 Patent discloses Q is 126 and Ooffset is 4).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 10.
Regarding Claim 11, Claim 12 of the ‘260 Patent discloses a base station operating in a wireless communication system supporting NB-IoT (Narrowband Internet-of-Things), the base station comprising: 
a processor coupled with a transceiver (Claim 12 of the ‘260 Patent discloses a processor coupled with a radio frequency (RF) unit that includes a transceiver); and 
a memory coupled with the processor and storing information, when executed by the processor (Claim 12 of the ‘260 Patent discloses a memory coupled with the processor and storing information of the processor), performs: 
Claim 12 of the ‘260 Patent discloses a memory coupled with the processor and storing information of the processor), wherein Q is less than a length L of the Zadoff-Chu sequence (Claim 12 of the ‘260 Patent discloses Q is less than a length L of the Zadoff-Chu sequence), and wherein a number of available sequences for the first sequence Ooffset satisfies Q * O offset = N (Claim 12 of the ‘260 Patent discloses a number of available sequences for the first sequence O.sub.offset satisfies Q*O.sub.offset=N), and 
transmitting the NSSS to one or more user equipments (UEs) (Claim 12 of the ‘260 Patent discloses transmit a narrowband secondary synchronization signal (NSSS) to one or more user equipments (UEs) via the RF unit).
However, Claim 11 of the ‘660 Patent does not explicitly disclose wherein a root index of the Zadoff-Chu sequence is within a range of k to k+Q-1, wherein k is a natural number greater than 1.
Ko teaches a root index of the Zadoff-Chu sequence is within a range of k to k+Q-1, wherein k is a natural number greater than 1 (12:3-14, Ko teaches that he root indices of a length-L ZC sequence used to transmit the NB-SSS are selected from among M root indices (M being less than L) and the M root indices are not selected from a range of [0, M-1] but are selected from [k, M+k-1] using a predetermined offset).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 12 of the ‘260 Patent by requiring that a root index of the Zadoff-Chu sequence is within a range of k to k+Q-1, wherein k is a natural number greater than Ko, 1:60-2:4).
Regarding Claim 12, Claim 11 of the ‘660 Patent discloses the base station of claim 11.
Claim 5 of the ‘260 Patent discloses wherein N is 504 and L is 131 (Claim 5 of the ‘260 Patent discloses wherein N is 504 and L is 131).
Regarding Claim 13, Claim 11 of the ‘660 Patent discloses the base station of claim 12.
Claim 6 of the ‘260 Patent discloses Q is 126 and Ooffset is 4 (Claim 6 of the ‘260 Patent discloses Q is 126 and Ooffset is 4).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.